Citation Nr: 1106081	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Seattle, 
Washington Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2008.  A transcript 
of that hearing has been associated with the claims file.

In December 2008, the Board reopened the Veteran's claim for 
service connection for PTSD and remanded the case for further 
development.  


FINDING OF FACT

The objective evidence of record demonstrates that the Veteran 
has a current diagnosis of PTSD related to an in-service stressor 
and the objective evidence of record verifies his claimed in-
service stressor.  


CONCLUSION OF LAW

The criteria for establishing entitlement of service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the Appellant and the representative, 
and has enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, 
including those related to stressors, set forth in The American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV), for mental disorders 
have been adopted by the VA.  38 C.F.R. § 4.125.  38 C.F.R. 
§ 3.304(f).  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical determination 
and is presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon the circumstances of the case.  VA has provided for specific 
types of cases where lay evidence alone may be sufficient to 
describe the stressor and further corroborating evidence will not 
be required.  Corroborating evidence is not required in cases 
where (1) PTSD is diagnosed in service; (2) the evidence 
establishes the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat; or (3) the evidence 
establishes that the Veteran was a prisoner-of-war and the 
stressor is related to that prisoner-of-war experience.  38 
C.F.R. § 3.304(f)(1), (f)(2), (f)(3) (2010).  In any of the above 
situations, the Veteran's lay testimony or statement is accepted 
as conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3) (2010); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3).  See 75 Fed. Reg. 39,843-39,852 (July 13, 
2010).  These provisions apply to applications for service 
connection for PTSD that, among others, were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010.  

Under the final rule to be codified at 38 C.F.R. § 3.304(f)(3), 
if a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 
2010).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  75 Fed. Reg. 39,852 (Jul. 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)).  The 
law is clear that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the claimant 
that evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(4) (2010).

When adjudicating claims for service connection for PTSD 
involving an in-service personal assault, remember that after-
the-fact medical examinations may corroborate the occurrence of a 
noncombat in-service stressor.  See Patton v. West, 12 Vet. App. 
272, 279-80 (1999) (holding that the Moreau v. Brown, 9 Vet. App. 
389 (1996) prohibition from using medical opinions to prove that 
a stressor occurred was limited to PTSD claims "other than those 
arising from personal assault").

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.



Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his in-service 
stressor resulted from his Coast Guard duties, responsibilities 
and assignments, in which he put bombs onto ships that sailed to 
Vietnam thereby resulting in stress and guilt.  He also reported 
that this stress and guilt was also felt by watching the coverage 
of the Vietnam War on television and working in close proximity 
to protesters of the war, subjecting him to harassment.  Finally, 
the Veteran testified during the November 2008 Travel Board 
hearing that while he was stationed at Port Chicago, California, 
he was aware that this port had experienced an explosion in 1944, 
which added to his stress.  

The Veteran's service treatment reports are absent of any 
findings or treatment related to a psychiatric disorder or the 
Veteran's alleged in-service stressors.  

Service personnel records reflect that the Veteran participated 
in Explosive Loading Supervisor School in Concord, California 
from July 1972 to August 1972.  In addition, service personnel 
records reflect that he was awarded a Coast Guard Unit 
Commendation for exceptionally meritorious service from January 
1972 to June 1973 in the performance of operations in direct 
support of military forces in Southeast Asia.  This Unit 
Commendation also noted that at this time, the Veteran operated 
as part of the Coast Guard Group, San Francisco, California, Port 
Safety Station Concord personnel and that their mission included 
explosive loading supervision "while coping with the often 
hostile attitudes of the public."  Accordingly, the Board finds 
that the Veteran's alleged in-service stressors, namely loading 
bombs onto ships that sailed to Vietnam and working in close 
proximity to protesters of the war, thereby subjecting him to 
harassment, are supported by his service records.  38 C.F.R. 
§ 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  

A June 2010 memorandum found that, based upon the U.S. Coast 
Guard Unit Commendation cited above, the Veteran's stressor 
should be conceded as the records verified that the Veteran 
performed operations in direct support of military forces in 
Southeast Asia, including supervising the safe storage for ocean 
transport of almost one and one-half million tons of military 
explosives on more than 170 ships that supplied the Southeast 
Asia operations.  The memorandum also found that these records 
verified that the Veteran was exposed to hostile attitudes of the 
public while performing the operation.  This memorandum was 
signed by both a representative from the U.S. Army and Joint 
Services Records Research Center (JSRRC) and a representative 
from the Appeals Management Center (AMC).  

Private and VA medical records from May 1997 to April 2009 
reflect that the Veteran has been diagnosed with PTSD.  In a 
March 2003 private psychological evaluation, the Veteran was 
diagnosed with having a "lighting up" of PTSD, secondary to his 
experience during the Vietnam era, possibly related to his 
cancer, and also related to his traumatic early life.

In an August 2010 VA examination, the Veteran reported that his 
in-service stressor resulted from his Coast Guard duties, 
responsibilities and assignments, which included placing bombs 
onto ships that sailed into Vietnam.  He also reported that 
stress and guilt was also felt from watching television coverage 
of the Vietnam War and working in close proximity of the war 
protesters.  The VA examiner found that the Veteran had met the 
PTSD criteria A through F.  The Veteran was diagnosed with PTSD, 
characterized as chronic and severe.  The examiner opined that 
the Veteran's PTSD was caused by or a result of traumatic events 
which occurred during his military service, specifically the act 
of loading bombs and being verbally attacked by protestors.  He 
also noted that while the Veteran was physically abused by his 
father, this abuse would not be categorized as severe, and by his 
own report, was not traumatic in and of itself.  The examiner 
therefore concluded that the Veteran entered the military 
emotionally intact.  He found that the Veteran had minimized his 
symptoms significantly, the full extent of which were only 
determined by extensive questioning.  The examiner noted that 
there was no other disorder present to account for the observed 
symptoms.  Finally, the examiner concluded that it was his 
opinion that the Veteran's PTSD signs and symptoms resulted in 
deficiencies in most of the following areas: family relations, 
social relations, quality of life, judgment, thinking, and mood.

After a careful review of the evidence of record, the Board finds 
that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection is 
warranted.  As noted above, the Board finds that the Veteran's 
service department records, reflecting that he participated in 
Explosive Loading Supervisor School in Concord, California from 
July 1972 to August 1972 and his mission included explosive 
loading supervision "while coping with the often hostile 
attitudes of the public," is credible supporting evidence of his 
alleged in-service stressors of loading bombs onto ships that 
sailed into Vietnam and working in close proximity of the war 
protesters.  As such, the Board finds that there is credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  

The Board also finds that there is a medical diagnosis of PTSD 
related to the Veteran's claimed in-service stressors.  In this 
regard, the Board finds that the August 2010 VA examiner 
diagnosed the Veteran with PTSD based upon his reported in-
service stressors of loading bombs and being verbally attacked by 
protestors.

Thus, the Board finds that the objective evidence of record 
demonstrates that the Veteran has a current diagnosis of PTSD 
related to an in-service stressor and the objective evidence of 
record verifies his claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


